MEMORANDUM*
Defendant-Appellant Modesto Valdovinos-Medina appeals his conviction of illegal reentry into the United States in violation of 8 U.S.C. § 1326. The facts of this case are known to the parties and we do not recite them here. We have jurisdiction pursuant to 28 U.S.C. § 1291 and affirm Valdovinos-Medina’s conviction.
Valdovinos-Medina alleges that he was not competent to enter a guilty plea. We have reviewed the record, including the transcripts of the hearings before the district court and the psychologist’s letters to the court. We conclude that Valdovinos*689Medina’s claim lacks merit. See Steinsvik v. Vinzant, 640 F.2d 949, 952-53 (9th Cir. 1981) (concluding that no “bona fide doubt” existed as to defendant’s competency even where defendant had expressed confusion and was diagnosed as “borderline chronic paranoid schizophrenic”).
Valdovinos-Medina’s remaining contentions also lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.